        Case 3:16-cv-04067-WHO Document 236 Filed 01/12/21 Page 1 of 5




 1    STEVE W. BERMAN (Pro Hac Vice)                      MEREDITH R. DEARBORN
      HAGENS BERMAN SOBOL SHAPIRO LLP                     GABRIEL R. SCHLABACH
 2    1301 2nd Avenue, Suite 2000                         PAUL, WEISS, RIFKIND, WHARTON &
      Seattle, WA 98101                                   GARRISON LLP
 3    Telephone: (206) 623-7292                           943 Steiner Street
      Facsimile: (206) 623-0594                           San Francisco, CA 94117
 4    Email: steve@hbsslaw.com                            Telephone: (415) 223-7300
                                                          Facsimile: (415) 223-7420
 5    ROBERT B. CAREY (Pro Hac Vice)                      mdearborn@paulweiss.com
      MICHELLA A. KRAS (Pro Hac Vice)                     gschlabach@paulweiss.com
 6    HAGENS BERMAN SOBOL SHAPIRO LLP
      11 West Jefferson, Suite 1000                       KAREN L. DUNN
 7    Phoenix, Arizona 85003                              WILLIAM A. ISAACSON
      Telephone: (602) 840-5900                           KYLE N. SMITH
 8    Facsimile: (602) 840-3012                           PAUL, WEISS, RIFKIND, WHARTON &
      Email: rob@hbsslaw.com                              GARRISON LLP
 9           michellak@hbsslaw.com                        2001 K Street, NW
                                                          Washington, DC 20006
10    [Additional Counsel on Next Page]                   Telephone: (202) 223-7300
                                                          Facsimile: (202) 223-7420
11    Attorneys for Plaintiffs Vicky Maldonado and        kdunn@paulweiss.com
      Justin Carter                                       wisaacson@paulweiss.com
12                                                        ksmith@paulweiss.com

13                                                        Attorneys for Defendants Apple Inc.,
                                                          AppleCare Service Company, Inc., and Apple
14                                                        CSC Inc.

15
                                      UNITED STATES DISTRICT COURT
16
                                     NORTHERN DISTRICT OF CALIFORNIA
17
                                         SAN FRANCISCO DIVISION
18
     VICKY MALDONADO AND JUSTIN                             No. 3:16-cv-04067-WHO
19   CARTER, individually and on behalf of
     themselves and all others similarly situated,           Related Case:
20                                                           English v. Apple Inc. et al.
                                            Plaintiffs,      Case No. 3:14-cv-01619-WHO
21
              v.                                             STIPULATION AND ORDER
22
                                                             MODIFYING JANUARY 15, 2021
     APPLE INC., APPLECARE SERVICE                           DEADLINE TO FILE
23
     COMPANY, INC., AND APPLE CSC INC.                       DAUBERT/DISPOSITIVE MOTIONS
24
                                          Defendants.        [Civil L.R. 6-2]
25
                                                             Judge: William H. Orrick
26                                                           Courtroom: 2, 17th Floor

27                                                           Complaint Filed: July 20, 2016
                                                             Trial Date: August 16, 2021
28
     STIPULATION AND ORDER RE
     DAUBERT MOTIONS
     .- Case No. 3:16-cv-04067-WHO
        Case 3:16-cv-04067-WHO Document 236 Filed 01/12/21 Page 2 of 5




 1   SHANA E. SCARLETT (SBN 217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   715 Hearst Avenue, Suite 202
     Berkeley, California 94710
 3   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 4   Email: shanas@hbsslaw.com

 5   RENEE FAGEN KENNEDY (Pro Hac Vice)
     P.O. Box 2222
 6   Friendswood, Texas 77549
     Telephone: (832) 428-1552
 7   Email: kennedyrk22@gmail.com

 8   Attorneys for Plaintiffs Vicky Maldonado and
     Justin Carter
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE
     DAUBERT DEADLINES.- Case No. 3:16-cv-04067-WHO
        Case 3:16-cv-04067-WHO Document 236 Filed 01/12/21 Page 3 of 5




 1           Pursuant to Civil Local Rule 6-2, Plaintiffs Vicky Maldonado and Justin Carter and

 2   Defendants Apple Inc., AppleCare Service Company, Inc., and Apple CSC Inc. stipulate as

 3   follows:

 4           WHEREAS, on June 2, 2020, the Court held a Case Management Conference (ECF No.

 5   211);

 6           WHEREAS, the Court ordered that “Daubert/Dispositive motions” be heard by April 7,

 7   2021 (ECF No. 211);

 8           WHEREAS, the parties’ “Daubert/Dispositive motions” are due to be filed January 15,

 9   2021 (ECF Nos. 208, 211);

10           WHEREAS, due to the number of experts at issue, the number of experts deposed in

11   December, the commitments of Plaintiffs’ counsel in other cases, and the intervening holidays,

12   Plaintiffs require an additional week to file their motions currently due on January 15, 2021 (Kras

13   Decl. ¶¶ 2-5);

14           WHEREAS, the parties have conferred and agreed to move the deadline to file both sides’

15   Daubert/Dispositive motions to January 22, 2021 (Kras Decl. ¶ 6);

16           WHEREAS, the parties request that the Court extend the deadline to file both sides’

17   Daubert/Dispositive motions from January 15, 2021 to January 22, 2021 (Kras Decl. ¶ 7);

18           WHEREAS, modifying this date will not alter the trial date, the deadlines to file the

19   oppositions to or replies in support of the Daubert/Dispositive motions, the April 7, 2021 hearing

20   date for those motions, or any other deadline already fixed by the Court (Kras Decl. ¶ 8);

21           WHEREAS, the pretrial schedule has been modified ten times (see Dkt. Nos. 76, 88, 92, 94,

22   150, 158, 164, 178, 196, 211) (Kras Decl. ¶ 9);

23           WHEREAS, the parties do not make this request for delay or any other improper purpose

24   (Kras Decl. ¶ 10).

25

26
27

28
     STIPULATION AND ORDER RE
     DAUBERT DEADLINES.- Case No. 3:16-cv-04067-WHO
                                                       1
          Case 3:16-cv-04067-WHO Document 236 Filed 01/12/21 Page 4 of 5




 1             THEREFORE, IT IS HEREBY AGREED AND STIPULATED, subject to the Court’s

 2    approval, that the deadline for the parties to file Daubert/Dispositive motions is moved from

 3    January 15, 2021 to January 22, 2021.

 4      DATED: January 11, 2021                          HAGENS BERMAN SOBOL SHAPIRO LLP

 5                                                       By /s/ Steve W. Berman
                                                           Steve W. Berman
 6
                                                           Attorneys for Plaintiffs
 7                                                         Vicky Maldonado and Justin Carter

 8      DATED: January 11, 2021                          PAUL, WEISS, RIFKIND, WHARTON &
                                                         GARRISON LLP
 9
                                                         By /s/ Karen L. Dunn
10
                                                           Karen L. Dunn
11                                                         Attorneys for Defendants
                                                           Apple Inc., AppleCare Service Company,
12                                                         Inc., and Apple CSC Inc.
13

14         PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
           Date: January 12, 2021
16                                                        ____________________________________
                                                          Hon. William H. Orrick
17                                                        United States District Judge
18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE
     DAUBERT MOTIONS                               -2-
     - Case No. 3:16-cv-04067-WHO
          Case 3:16-cv-04067-WHO Document 236 Filed 01/12/21 Page 5 of 5




 1                                          ECF ATTESTATION

 2             I, Steve W. Berman, am the ECF User whose ID and password are being used to file this

 3    document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Karen L. Dunn,

 4    counsel of record for Defendants, has concurred in this filing.

 5    Dated: January 11, 2021                       HAGENS BERMAN SOBOL SHAPIRO LLP

 6
                                                    By: /s/ Steve W. Berman
 7
                                                        Steve W. Berman
 8                                                      Attorneys for Plaintiffs
                                                        Vicky Maldonado and Justin Carter
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE
     DAUBERT MOTIONS                                -3-
     - Case No. 3:16-cv-04067-WHO
